Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1, 4, and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
	Applicant’s use of the phrase “at least one of” in claim 23, means “one or more of.” The phrase is definite if the group that follows it is closed, which in this case it is. However, when applicant claims “one or more of A and B,” he is claiming three embodiments, one each with A, B, and AB. Applicant should be certain that his disclosure has support for all three of those embodiments in his written description. 
	The term “stationary clutch element” has been interpreted by the examiner to mean “brake.”
	The term “synchronize” in claim 1 is not clear because the term requires two elements for synchronization to occur. Applicant merely states that the electric machine synchronizes rotation of the planetary gear system without specifying the two elements that are being synchronized. How do you synchronize a planetary gear system? With what? In lieu of the inadequate description in the specification, the examiner assumes that applicant means that he drives his electric machines such that the relatively rotating parts of FE, FF, or F34 are brought to a condition of nearly zero relative speed before they are engaged. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not anticipate nor render obvious the claimed invention of: 
A transmission system for use in a hybrid vehicle, with the hybrid vehicle comprising an internal combustion engine comprising a crankshaft, said transmission system comprising: an input shaft configured to be rotatably coupled to the crankshaft of the internal combustion engine; a transmission housing defining a transmission housing interior; a planetary gear system disposed within said transmission housing interior and rotatably coupled to said input shaft, with said planetary gear system having a first and second gear ratio; an output shaft rotatably coupled to said input shaft through said planetary gear system; a first electric machine coupled to and configured to provide rotational torque to said output shaft through said planetary gear system; a second electric machine coupled to and configured to provide rotational torque to said output shaft; and a shifting assembly comprising, a first stationary clutch element selectively rotatably coupled to said planetary gear system and moveable between an engaged state where said first stationary clutch element is rotatably coupled to said planetary gear system and a disengaged state where said first stationary clutch element is rotatably decoupled from said planetary gear system, a second stationary clutch element selectively rotatably coupled to said planetary gear system and moveable between an engaged state where said second stationary clutch element is rotatably coupled to said planetary gear system and a disengaged state where Docket No.: DKT20021A/065757.0106820said second stationary clutch element is rotatably decoupled from said planetary gear system; wherein said first electric machine is configured to apply rotational torque to said planetary gear system to synchronize rotational speed of said planetary gear system when moving between said first and second gear ratios; and wherein said second electric machine is configured to provide rotational torque to said output shaft when said first electric machine applies rotational torque to said planetary gear system to synchronize rotational speed of said planetary gear system when moving between said first and second gear ratio.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The closest prior art appears to be Kasahara ‘447 but the reference lacks the feature of using the electric machines to synchronize the relatively rotating parts of a clutch before they are engaged as well as the feature of driving the output with MG2 during such shifting of the transmission. It does not appear that it would have been obvious to one of ordinary skill in this art to modify Kasahara to achieve what applicant has claimed as his invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 14 July 2021 have been considered by the examiner. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, August 11, 2022